DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 and 02/24/2022are considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaylor (US 6,832,266 – cited in the IDS).

As to claim 1, Shaylor teaches an apparatus for accelerating file input-output (I/O) offload for a unikernel, comprising: (abstract)
one or more processors (SMP processors; col. 21, lines 5-12); and
executable memory for storing at least one program executed by the one or more processors, (col. 17, lines 45-56)
wherein the at least one program is configured to
execute an application (client 810) in the unikernel (microkernel) such that a thread of the application calls a file I/O function (Fig. 9 illustrates the first step in the process of message passing. A message is copied into a thread control block 910 as message 920 … thread control block 910 is used to provide a control mechanism for a thread controlled thereby. In the present invention, the functionality of the thread control block is extended to include a message, allowing the thread control block to both control a thread and task I/O as well; col. 12, lines 28-40),
generate a file I/O offload request using the file I/O function (Passing of message 920 via thread control block 910 to server is accomplished by queuing thread control block 910 onto one of the input/output channel of server 820, exemplified here by I/O channels 1010(1)-(N); col. 14, lines 29-35);
transmit the file I/O offload request to Unix of a host server (Message 900, after having copied into thread control block 910 as message 920, is then passed to server 820; col. 14, lines 29-35);
cause the unikernel to receive a file I/O offload result, which is a result processing the file I/O offload request, from the Unix of the host server (thread 1100 can proceed to analyze message and act on the instructions and/or data contained therein (or referenced thereby). Once processing of message 1200 is complete, or at some other appropriate point, a reply 1210 is sent to client by server 820, indicating reply status to client 810; col. 15, lines 2-7), and
deliver the file I/O offload result to the thread of the application (reply 1210 can be sent via a thread control block (e.g., returning thread control block 910); col. 15, lines 7-9).
Shaylor does not disclose Linux. However, Shaylor teaches Unix (col. 18, line 8) or operating system in general. 
It would have been obvious to one of ordinary skill in the art that Linux could be used in the system of Shaylor.

As to claim 2, Shaylor teaches wherein the at least one program processes file I/O offload by scheduling a thread of the unikernel for the file I/O offload such that the thread of the unikernel receives the file I/O offload result (Kernel threads can be independently scheduled and can use standard synchronization mechanism of the kernel. As an example, kernel threads are useful for performing operations such as asynchronous I/O; col. 13, lines 37-40 and Should the amount of data to be transferred from buffer 1520 to buffer 1530 be greater than an amount determined to be appropriate for transfers using the facilities of microkernel 100, a copy process 1540 is enlisted to offload the data transfer responsibilities for this transfer from microkernel 100; col. 19, liens 44-51).

As to claim 7, Shaylor teaches a server for accelerating file input/output (I/O) offload for a unikernel, comprising:
one or more processors (SMP processors; col. 21, lines 5-12); and
executable memory for storing at least one program executed by the one or more processors (col. 17, lines 45-56),
wherein the at least one program is configured to
receive a file I/O offload request from a thread of the unikernel (Message 900, after having copied into thread control block 910 as message 920, is then passed to server 820; col. 14, lines 29-35),
cause Unix to process the file I/O offload request (thread 1100 can proceed to analyze message and act on the instructions and/or data contained therein (or referenced thereby). Once processing of message 1200 is complete, or at some other appropriate point, a reply 1210 is sent to client by server 820, indicating reply status to client 810; col. 15, lines 2-7), and
transmit a file I/O offload result from the Unix to the unikernel (reply 1210 can be sent via a thread control block (e.g., returning thread control block 910); col. 15, lines 7-9).
Shaylor does not disclose Linux. However, Shaylor teaches Unix (col. 18, line 8) or operating system in general. 
It would have been obvious to one of ordinary skill in the art that Linux could be used in the system of Shaylor.

As to claim 14, Shaylor teaches a method for accelerating file input-output (I/O) offload for a unikernel, performed by an apparatus and server for accelerating file I/O offload for the unikernel, the method comprising:
executing, by the apparatus for accelerating the file I/O offload, an application in the unikernel and calling, by a thread of the application, a file I/O function (Fig. 9 illustrates the first step in the process of message passing. A message is copied into a thread control block 910 as message 920 … thread control block 910 is used to provide a control mechanism for a thread controlled thereby. In the present invention, the functionality of the thread control block is extended to include a message, allowing the thread control block to both control a thread and task I/O as well; col. 12, lines 28-40);
generating, by the unikernel, a file I/O offload request using the file I/O function (Passing of message 920 via thread control block 910 to server is accomplished by queuing thread control block 910 onto one of the input/output channel of server 820, exemplified here by I/O channels 1010(1)-(N); col. 14, lines 29-35);
transmitting, by the unikernel, the file I/O offload request to Unix of the server (Message 900, after having copied into thread control block 910 as message 920, is then passed to server 820; col. 14, lines 29-35);
receiving, by the Unix, the file I/O offload request from a thread of the unikernel (Message 900, after having copied into thread control block 910 as message 920, is then passed to server 820; col. 14, lines 29-35), and processing, by the Unix, the file I/O offload request (thread 1100 can proceed to analyze message and act on the instructions and/or data contained therein (or referenced thereby). Once processing of message 1200 is complete, or at some other appropriate point, a reply 1210 is sent to client by server 820, indicating reply status to client 810; col. 15, lines 2-7);
transmitting, by the Unix, a file I/O offload result for the file I/O offload request to the unikernel (Once processing of message 1200 is complete, or at some other appropriate point, a reply 1210 is sent to client by server 820, indicating reply status to client 810; col. 15, lines 2-7); and
delivering the file I/O offload result to the thread of the application (reply 1210 can be sent via a thread control block (e.g., returning thread control block 910); col. 15, lines 7-9).


Claims 3-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shaylor (US 6,832,266 – cited in the IDS) in view of Wu et al. (CN 102244682 – cited in the IDS).

As to claim 3, Shaylor as modified teaches wherein the at least program generates a shared memory area and performs file I/O offload communication between the Linux and the unikernel using buffers (Fig  15 illustrates the fetching of data from to client 810 to server 820 … that a buffer 1520 in the memory space of client awaits copying to the memory space of server 820, for example, into a buffer 1530 therein … via a data transfer 1535; col. 19, line 14-32).
Shaylor does not teach using a circular queue method based on the shared memory area.
However, Wu teaches a covert communication method in a cloud computing environment, which includes 1) a method for encoding and decoding confidential information agreed upon between a sender and a receiver, that is, encoding into an interval in normal data transmission; 2) the sender establishes a ring shared memory data structure, the authorized reference is sent to the receiver, and both parties load the ring shared memory control driver into the guest virtual machine kernel in the form of a kernel module; 3) the receiver maps the shared memory to the memory address space of the sender; 4) the sender and receiver write and read normal data containing confidential information to the shared memory in the procedure/consumer mode (abstract). Thus, Wu teaches establishes a circular queue for transmit data between client and server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Wu to the system of Shaylor because Wu teaches a method that improve the safety of transmission of secure data in the network.

As to claim 4, Shaylor as modified by Wu teaches wherein the at least one program checks whether the file I/O offload result assigned to a circular queue corresponds to the file I/O offload request (The Receive directive causes microkernel 100 to suspend the execution of calling thread until an incoming I/O operation is presented to one of the calling thread’s process’s I/O channels (the abstraction that allows a task to receive messages from other tasks and other sources). By waiting for a thread control block to be queued to one of the calling thread’s process’s channels, a message is received by the calling thread. Table 7, Table 8; col. 7, lines 31-60).

As to claim 5, Shaylor teaches wherein, when the file I/O offload result does not correspond to the file I/O offload request, the at least one program schedules a thread corresponding to the file I/O offload request, rather than the thread scheduled to receive the file I/O offload result, thereby accelerating the file I/O offload (The Receive directive causes microkernel 100 to suspend the execution of calling thread until an incoming I/O operation is presented to one of the calling thread’s process’s I/O channels (the abstraction that allows a task to receive messages from other tasks and other sources). By waiting for a thread control block to be queued to one of the calling thread’s process’s channels, a message is received by the calling thread. Table 7, Table 8; col. 7, lines 31-60).

As to claim 6, Shaylor as modified by Wu teaches wherein, when the circular queue is available, the at least one program delivers the file I/O offload request to the circular queue, whereas when the circular queue is full, the at least one program schedules another thread, rather than the thread corresponding to the file I/O offload request to be assigned to the circular queue, thereby accelerating the file I/O offload (While it can be seen that I/O channel 1010(1) and server thread queue 1020(1) correspond to one another and are depicted as having only a single thread control block and single thread queued thereto, respectively, one of skill in the art will realize that multiple threads and thread control blocks can be queued to one of the server thread queues and I/O channels, respectively. In such a scenario, the server task controls the matching of one or more of the queued (or to be queued) thread control blocks to one or more of the queued (or to be queued) threads; col. 16, lines 14-25).

As to claim 8, Shaylor teaches wherein the at least program generates a shared memory area and performs file I/O offload communication with the unikernel using buffers (Fig  15 illustrates the fetching of data from to client 810 to server 820 … that a buffer 1520 in the memory space of client awaits copying to the memory space of server 820, for example, into a buffer 1530 therein … via a data transfer 1535; col. 19, line 14-32).
Shaylor does not teach using a circular queue method based on the shared memory area.
However, Wu teaches a covert communication method in a cloud computing environment, which includes 1) a method for encoding and decoding confidential information agreed upon between a sender and a receiver, that is, encoding into an interval in normal data transmission; 2) the sender establishes a ring shared memory data structure, the authorized reference is sent to the receiver, and both parties load the ring shared memory control driver into the guest virtual machine kernel in the form of a kernel module; 3) the receiver maps the shared memory to the memory address space of the sender; 4) the sender and receiver write and read normal data containing confidential information to the shared memory in the procedure/consumer mode (abstract). Thus, Wu teaches establishes a circular queue for transmit data between client and server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Wu to the system of Shaylor because Wu teaches a method that improve the safety of transmission of secure data in the network.

As to claim 9, Shaylor as modified teaches wherein the at least one program assigns multiple file I/O offload communication channels between the unikernel and the Linux to a circular queue such that each of the multiple file I/O offload communication channels corresponds to each CPU core of the unikernel (While it can be seen that I/O channel 1010(1) and server thread queue 1020(1) correspond to one another and are depicted as having only a single thread control block and single thread queued thereto, respectively, one of skill in the art will realize that multiple threads and thread control blocks can be queued to one of the server thread queues and I/O channels, respectively; col. 16, lines 14-25).

As to claim 10, Shaylor teaches wherein the at least one program checks the multiple file I/O offload communication channels assigned to the circular queue, thereby checking the file I/O offload request (While it can be seen that I/O channel 1010(1) and server thread queue 1020(1) correspond to one another and are depicted as having only a single thread control block and single thread queued thereto, respectively, one of skill in the art will realize that multiple threads and thread control blocks can be queued to one of the server thread queues and I/O channels, respectively. In such a scenario, the server task controls the matching of one or more of the queued (or to be queued) thread control blocks to one or more of the queued (or to be queued) threads; col. 16, lines 14-25).

As to claim 11, Shaylor teaches wherein the at least one program calls a thread in a thread pool, which takes a file I/O function and parameters required for executing the file I/O function as arguments thereof, using file I/O offload information included in the file I/O offload request, thereby accelerating the file I/O offload (Once the recognition has been performed and the thread unblocked … the server task then processes the information in the received message; col. 16, lines 41-49).

As to claim 12, Shaylor teaches wherein threads in the thread pool process file I/O jobs in parallel, thereby accelerating the file I/O offload (one of skill in the art will realize that multiple threads and thread control blocks can be queued to one of the server thread queues and I/O channels, respectively. In such a scenario, the server task controls the matching of one or more of the queued (or to be queued) thread control blocks to one or more of the queued (or to be queued) threads; col. 16, lines 14-25).

As to claim 13, Shaylor as modified teaches wherein the at least one program assigns the file I/O offload result, processed by the called thread, to the circular queue and delivers the file I/O offload result to the unikernel through the circular queue (thread 1100 can proceed to analyze message and act on the instructions and/or data contained therein (or referenced thereby). Once processing of message 1200 is complete, or at some other appropriate point, a reply 1210 is sent to client by server 820, indicating reply status to client 810; col. 15, lines 2-7, and reply 1210 can be sent via a thread control block (e.g., returning thread control block 910); col. 15, lines 7-9).

As to claim 15, see rejection of claim 8 above.

As to claim 16, see rejection of claim 9 above.

As to claim 17, see rejection of claim 6 above.

As to claim 18, see rejection of claim 11 above.

As to claim 19, see rejection of claim 12 above.

As to claim 20, see rejection of claim 5 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collet (US 2018/0027074 A1) teaches a method for managing a data input/output operation of a virtual node of a virtualized environment running on a host computer.
Jemio et al. (US 2017/0364377 A1) teaches provide techniques for specialized micro-hypervisors for unikernels.
Mohamed et al. (US 2004/0093389 A1) teaches light weight file I/O over system area networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
December 13, 2022